ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-320, concluding on the basis of a disciplinary stipulation that LOUIS A. CAPAZZI, JR., of ORADELL, who was admitted to the bar of this State in 1990, should be suspended from the practice of law for a period of one year for violating RPC 8.4(b)(eommission of a crime that reflects adversely on a lawyer’s honesty, trustworthiness and fitness as a lawyer), RPC 8.4(c)(con-duct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d)(conduet prejudicial to the administration of justice);
And the Court having determined from its review of the matter that the appropriate discipline for respondent’s unethical conduct is a one-year suspension from practice retroactive to the date on which the terms of respondent’s participation in the pretrial intervention program prohibited his practice of law for a period of one year;
And good cause appearing;
It is ORDERED that LOUIS A. CAPAZZI, JR., is suspended from the practice of law for a period of one year, retroactive to December 13, 2005, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files *474proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.